In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-19-00266-CV
                 ___________________________

                LADEITRA STEWARD, Appellant

                                V.

LA FRONTERA SOUTH PHASE ONE AND THE VILLAS OF LA FRONTERA
    SOUTH PHASE ONE HOMEOWNERS ASSOCIATION, Appellees



             On Appeal from the 352nd District Court
                     Tarrant County, Texas
                 Trial Court No. 352-305799-19


               Before Gabriel, Kerr, and Birdwell, JJ.
              Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Ladeitra Steward attempts to appeal from the trial court’s June 18,

2019 “Order for Foreclosure.” We notified Steward that because the order did not

appear to be a final judgment or an appealable interlocutory order, we would dismiss

the appeal unless she responded and showed grounds to continue it. See Tex. R. App.

P. 42.3, 44.3. Steward responded but did not show such grounds.

      The trial court’s foreclosure order granted by default an application for an

expedited order allowing the foreclosure of a lien under rule 736. Tex. R. Civ. P.

736.1, 736.7, 736.8(a). Such an order is not appealable and may be challenged only “in

a suit filed in a separate, independent, original proceeding in a court of competent

jurisdiction.” Tex. R. Civ. P. 736.8(c); see also Tex. R. Civ. P. 736.11(a). Accordingly,

we do not have jurisdiction over Steward’s attempted appeal and dismiss it for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Hamilton v. Madison Revolving Trust

2017, No. 02-19-00101-CV, 2019 WL 2134100, at *1 (Tex. App.—Fort Worth

May 16, 2019, no pet.) (per curiam) (mem. op.).


                                                       /s/ Lee Gabriel

                                                       Lee Gabriel
                                                       Justice

Delivered: August 29, 2019




                                            2